Citation Nr: 0944586	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.  His awards and decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  A timely appeal was noted from that 
decision.

In December 2007, the Board issued a decision denying 
entitlement to service connection for PTSD.  The Veteran 
subsequently appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for an 
Order Vacating the Board Decision (Joint Motion) was brought 
before the Court, and in an Order dated July 2009, the Court 
vacated the December 2007 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

It was pointed out in the Joint Motion for Remand that the 
Veteran's Social Security records could have a bearing on his 
claim and should be requested.  In September 2009, the 
Veteran submitted a private psychiatric evaluation from a 
psychiatrist who had previously submitted a March 2005 report 
and diagnosed PTSD based on the combat stressors articulated 
by the Veteran.  This psychiatrist previously indicated 
treatment of the Veteran on multiple occasions and the 
complete treatment records have not been submitted.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  After obtaining any necessary 
authorization and information from the 
Veteran, The RO should request all of 
the Veteran's treatment records from Dr. 
N. Rodriguez Cespedes and his Social 
Security records, including any 
determinations made and any medical 
records used in making the 
determinations.  

2.  The RO should arrange for the 
veteran to be afforded a psychiatric 
examination by an examiner who has not 
previously examined him (if available) 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The examination report should reflect 
review of the claims folder.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should 
indicate whether it is as likely as not 
related to service.  A rationale for the 
diagnoses and opinions should be 
included, reconciling any diagnoses with 
the medical reports of Dr. N. Rodriguez 
Cespedes and the Social Security 
records.  

3.  The RO should then review the record 
and ensure that all the above actions 
are completed.  When the RO is satisfied 
that the record is complete and the 
psychiatric examination is adequate for 
rating purposes, the claim should be 
readjudicated by the RO with 
consideration of 38 C.F.R. § 3.304(f).  


The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


